Citation Nr: 0901106	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether an overpayment of VA nonservice-connected pension 
benefits for the period of June 1, 2001, through January 
2004, in the calculated amount of $19,160, was properly 
created.   


REPRESENTATION

Veteran represented by:  Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1972 to February 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO) to 
retroactively reduce the veteran's nonservice-connected 
pension benefits for the period of June 2001 through January 
2004.  Originally, the RO calculated that such reduction 
resulted in the overpayment of benefits in the amount of 
$24,520.  

In November 2006, the RO informed the veteran that when his 
pension was reduced, effective June 1, 2001, his disability 
compensation at the 20 percent rate became the greater 
benefit and he should have been paid at that rate rather than 
at the rate for pension.  Therefore, his award was corrected 
to reflect receipt of disability compensation, effective June 
1, 2001, instead of pension.  This change reduced the amount 
of his overpayment to $19,160.  

The veteran appeals with respect to the validity of the debt.  
The veteran's request for waiver of recovery of the 
overpayment was addressed by the Committee of Waivers and 
Compromises in a decision in April 2008.  The veteran was 
notified of that decision by letter in April 2008, but at 
this time he has not expressed his disagreement with the 
decision.  The issue of waiver of recovery of the overpayment 
of $19,160 is not in appellate status and the veteran has the 
remainder of the one-year period, beginning April 15, 2008, 
to initiate an appeal.  




FINDINGS OF FACT

1. In September 2004, the RO retroactively reduced the 
veteran's nonservice-connected pension benefits for the 
period of June 1, 2001, through January 2004, on the basis of 
concurrent receipt of Social Security benefits that had not 
previously been reported; the RO calculated that the 
reduction in benefits resulted in an overpayment of $24,520.  

2. For the period of January 1, 2001, through January 2004, 
the veteran is entitled to disability compensation benefits 
at the 20 percent rate, which amounts to a greater benefit 
than that of the pension benefit to which the veteran was 
also entitled; for the period of the overpayment, the veteran 
was paid $25,534 when he was due $6,374 in disability 
compensation, resulting in a debt of $19,160.  


CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits for 
the period of June 1, 2001, through January 2004, in the 
calculated amount of $19,160, was properly created, as the 
veteran received payments to which he was not legally 
entitled.  38 U.S.C.A. §§ 1503, 1521, 5302 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2008).   

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



The VCAA duties to notify and to assist do not apply to the 
claim for relief under Chapter 53 of Title 38 of the United 
States Code, pertaining to waiver of recovery of 
overpayments, which includes the validity of the debt.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging 
validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 
(2007) (the notice provisions of 38 U.S.C. § 5103(a) do not 
apply to chapter 53 proceedings (special provisions for the 
waiver of recovery of overpayments), citing Barger v. 
Principi, 16 Vet. App. 132 (2002)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO awarded the veteran nonservice-connected pension by 
rating decision in August 2001.  As notified in a letter that 
same month, the veteran was entitled to both nonservice-
connected disability pension and service-connected disability 
compensation.  As he was prohibited under VA law from 
receiving both entitlements, and as nonservice-connected 
pension was the greater benefit, he was paid pension, 
effective June 1, 2001.  

Nonservice-connected pension benefits are governed by income 
limitations which require that, the annual rate of pension be 
reduced by the amount of the annual income of the veteran.  
38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3); 3.23(b), 
(d)(4) (2007).  

The statute and VA regulations provide that "annual 
income," as defined by statute and applicable regulation, 
includes payments of any kind from any source, unless 
explicitly exempted by statute or regulation.  38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271; 38 C.F.R. § 3.272 (setting forth 
exclusions from income, of which Social Security disability 
benefits are not listed).  

In a letter, dated in July 2004, the RO informed the veteran 
of a proposal to reduce his pension payments effective June 
1, 2001, due to evidence showing that his family income had 
changed.  

It was noted that a data exchange with the Social Security 
Administration indicated that he was also in receipt of 
Social Security disability benefits, which had begun in 2000, 
but had not previously been reported to VA.  The RO notified 
the veteran that it must count such income in calculating his 
pension benefits.  The veteran does not dispute the receipt 
of the Social Security disability benefits, as indicated at a 
hearing in June 2006. 

In a letter, dated in September 2004, the RO notified the 
veteran that his pension payments were reduced, effective 
June 1, 2001, as indicated in the earlier letter.  The RO 
also notified the veteran that, effective February 1, 2004, 
his pension benefit award was changed to service-connected 
disability compensation at the 100 percent rate, as that 
award was the greater benefit.  In an October 2004 letter, 
the veteran was notified of a $24,520 overpayment.  

The overpayment amount was subsequently recalculated, in view 
of the fact that for the period of June 1, 2001, through 
January 2004 the veteran was entitled to service-connected 
disability compensation at the 20 percent rate, which is a 
greater benefit than the pension benefit to which he was also 
entitled (i.e., $6,374 in disability compensation versus 
$1,014 in pension benefits).  The RO notified the veteran of 
the correction in his award by letter in November 2006.  The 
change resulted in a reduction of his overpayment amount, 
shown as follows.  

For the period of June 1, 2001, through January 2004, the 
veteran was paid a total of $25,534 in pension benefits, when 
he was due a total of $6,374 in VA benefits in disability 
compensation.  That is, at the 20 percent disability rate, 
the total payments to which he was entitled were: $1,164 for 
June 2001 through November 2001, $2,388 for December 2001 
through November 2002, $2,412 for December 2002 through 
November 2003, and $410 for December 2003 through January 
2004.  The resulting VA debt is $19,160 in payments which the 
veteran received but to which he was not entitled.  





A review of the RO's calculation of the veteran's overpayment 
in September 2004, followed by a correction in November 2006, 
is in accordance with the applicable laws and regulations.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272.  For the foregoing reasons, the overpayment of VA 
pension benefits for the period of June 1, 2001, through 
January 2004, in the amount of $19,160, was properly created.  


ORDER

An overpayment of VA nonservice-connected pension benefits 
for the period of June 1, 2001, through January 2004, in the 
calculated amount of $19,160, was properly created.   



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


